State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 10, 2015                   107281
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

EVAN PASCO,
                    Appellant.
________________________________


Calendar Date:   October 16, 2015

Before:   McCarthy, J.P., Rose, Lynch and Devine, JJ.

                             __________


      Brennan & White, LLP, Queensbury (Joseph R. Brennan of
counsel), for appellant.

      J. Anthony Jordan, District Attorney, Fort Edward
(Christian P. Morris of counsel), for respondent.

                             __________


McCarthy, J.P.

      Appeal from a judgment of the County Court of Washington
County (Hall Jr., J.), rendered April 11, 2014, convicting
defendant upon his plea of guilty of the crime of burglary in the
second degree.

      In satisfaction of two separate indictments, defendant
pleaded guilty to burglary in the second degree and was sentenced
to a five-year prison term, followed by five years of postrelease
supervision. The two underlying indictments were, in part,
respectively based on evidence obtained upon the execution of two
separate search warrants. Defendant appeals and argues that
County Court erred in failing to suppress the evidence obtained
pursuant to those warrants.
                              -2-                107281

      As to the first warrant for a search of defendant's car and
home, defendant contends that there was insufficient evidence to
establish the reliability of statements provided by a
confidential informant (hereinafter the CI). As is relevant
here, the veracity component of the Aguilar-Spinelli test can be
satisfied by proof "that the specific information given [by the
CI] is reliable" (People v DiFalco, 80 NY2d 693, 696-97 [1993];
accord People v Wolfe, 103 AD3d 1031, 1033 [2013], lv denied 21
NY3d 1021 [2013]). As is also relevant, the reliability of
information may be established by comparison of that information
to facts already known by law enforcement (see People v Wolfe,
103 AD3d 1033-1034; see generally People v Rodriguez, 52 NY2d
483, 490 [1981]). Here, the CI informed law enforcement that she
had witnessed defendant unloading a 55-inch Visio television from
his car, that she observed laptop computers and a large amount of
jewelry that she knew did not belong to defendant in his bedroom
and that, in the same room, she also observed empty heroin bags.
This information was sufficiently corroborated by facts within
the law enforcement's knowledge, namely, recent burglary reports.
Those reports identified the theft of a 55-inch Visio television,
multiple laptop computers and large amounts of jewelry. This
proof independently verified details of the CI's statement and
established its reliability for Aguilar-Spinelli purposes (see
People v DiFalco, 80 NY2d at 700-701 [1993]; People v Smalls, 271
AD2d 754, 755 [2000], lv denied 95 NY2d 804 [2000]).

      Next, defendant contends that probable cause did not
support the second search warrant for a different house. In
order to establish probable cause, a search warrant application
must entail sufficient information to support a reasonable belief
that evidence of a crime will be found in a particular place (see
People v Bigelow, 66 NY2d 417, 423 [1985]; People v Vanness, 106
AD3d 1265, 1266 [2013], lv denied, 22 NY3d 1044 [2013]). The
application for the second search warrant included information
that police investigation uncovered receipts that confirmed that
defendant had made sales to local pawn shops on multiple days
that coincided with reports of burglaries. An officer further
averred that a person reported that she arrived at her home to
find her gate open and defendant in her backyard, carrying a
black drawstring bag. Due to that report, officers stopped
defendant, who was found riding a bicycle nearby. When officers
                              -3-                  107281

asked defendant if they could search his black drawstring bag,
defendant fled to and entered a nearby house. He exited that
house a short time later without the bag. This information was
sufficient to support a reasonable conclusion that evidence of a
crime would be found within that house (see People v Rogers, 94
AD3d 1246, 1248 [2012], lv denied 19 NY3d 977 [2012]; People v
Harris, 83 AD3d 1220, 1222 [2011], lv denied 17 NY3d 817 [2011];
People v McCulloch, 226 AD2d 848, 849 [1996], lv denied 88 NY2d
1070 [1996]). Defendant's remaining contentions are without
merit.

     Rose, Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court